                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FORT SMITH DIVISION


RONETTE L. DILEY                                                            PLAINTIFF

v.                               Case No. 2:18-CV-2018

NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration                                              DEFENDANT



                                      JUDGMENT

       Pursuant to the Order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that the decision of the Administrative Law Judge is REVERSED, and this case

is REMANDED to the Commissioner for further consideration pursuant to sentence four of 42

U.S.C. § 405(g).

       IT IS SO ADJUDGED this 21st day of February, 2019.




                                         /s/P. K. Holmes, III
                                         P. K. HOLMES, III
                                         U.S. DISTRICT JUDGE
